The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Formal Matters
Examiner notes that the child application of the instant application (14/565,190) was made special by a petition because of the age of the inventor.  However, in the instant application, no such petition exists, and, therefore, is not classified as "Special.”  Since the child case is now abandoned, Examiner encourages Applicant to file a similar petition in the instant application so as to ensure that the application is acted upon quickly in any subsequent responses from Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singular Impressions (printout of http://americanart.si.edu/exhibitions/online/monotypes/video.html, as captured by WaybackMachine on April 14, 2009), in view of Taylor (printout of http://marytaylorart.com/FAQ/FAQ Gelatin Print.htm, as captured by WaybackMachine on October 19, 2009), further in view of Wetcanvas (printout of discussion ”Trouble with monotype inks” archived at http:/Awww.wetcanvas.com/forums) further in view of Chen (US 7159259) and further in view of Zirker (US 2002/0066515). 	Regarding claims 13 and 14, Singular Impressions teaches “a printing method for producing a plurality of prints (last sentence) using a printing plate (third sentence), comprising the steps of:  	applying a layer of paint (third sentence) to a printing plate, said printing plate having a smooth surface (third sentence) and being formed as a sheet and shaped for use as said printing plate (third sentence);  	laying over said printing plate a surface onto which said layer of paint for creating an initial print is to be transferred (fourth sentence);  	transferring at least a portion of said layer of paint from said printing plate to said surface via pressure for producing said initial print, said method for producing said initial print using said printing plate being capable of being performed either with a pressure tool, without said pressure tool and solely with the pressure being applied by a hand of a person, or with both said pressure tool and the pressure being applied by the hand of a person (fourth sentence),” and 	that the plate does not have to be cleaned before producing subsequent prints (sixth sentence). 	Singular Impressions fails to teach that the plate is a gel printing plate. Taylor teaches that using gelatin printing plates as the printing plate in a monotype printing process was a common and well-known way of producing monotype prints (title; entire document).  Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to use a gel printing plate in the method of Singular Impressions in order to produce a print via the monotype process.  See MPEP §2144.07.  	Taylor further teaches reusing the plate (third sentence of seventh paragraph).    	Singular Impressions, as modified, also fails to teach that the plate is a non-gelatin viscoelastic gel plate, said plate comprising a viscoelastic composition having a viscoelastic polymer of poly(styrene-butadiene-styrene) and a plasticizing oil.  However, Chen teaches a viscoelastic gel meeting the claimed limitations (abstract) which has high dimensional stability, crack and tear resistance and long service life and capable of repeated handling (column 2, lines 13-20).  Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to use the gel of Chen in the modified method of Singular Impressions in order to have a plate having high dimensional stability, crack and tear resistance and long service life and capable of repeated handling. 	Since the gelatin is replaced by the gel composition of Chen, the plate thus meets the requirement that it be a ‘non-gelatin’ printing plate.
 	Singular Impressions also fails to teach cleaning the paint from the plate, “said cleaning including using soap and water,” said cleaning “not being required between each consecutive use of said late for producing subsequent prints following said initial print via said printing method.” 	 	However, Wetcanvas teaches cleaning monotype plates after printing in order to get the plates cleaned well before subsequent prints (see the final two postings on the first page) using “mild soap and water” (see the post bridging the two pages: Dawn soap, which Examiner interprets to be “mild”).  Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to clean the plate in the modified method of Singular Impressions in order to have a print formed in a second and/or subsequent printing step which is clear of any paint/colors left from the prior print-making step.  Furthermore, Examiner asserts that one having ordinary skill in the art would have had more than a reasonable expectation that the modified plate of Singular Impressions would be able to be cleaned and re-used using this method. 	Singular Impressions also fails to teach “wherein said layer of paint is an acrylic paint.”
 	However, Zirker, in the related field of forming a monotype print (Zirker Fig. 1; paragraph 27) teaches using acrylic paint because it dries rapidly and is strongly adhesive to itself.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the paint of Singular Impressions and use acrylic paint as taught by Zirker in order to have a process wherein the paint dries rapidly and is strongly adhesive to itself (paragraphs 27-29). 	 	Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. In this instance, Zirker discloses that acrylic paints are suitable for making monotype prints. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use acrylic paints to make monotype prints because it has been shown in the art to be suitable for making monotype prints.  
 	 Regarding claim 15, Singular Impressions further teaches “wherein said print is an initial print and further comprising the step of retaining a residue of said paint after producing said initial print and before producing a subsequent print (sixth sentence).”  Examiner notes that in the instance when an artist wants to have a lighter print of the initial print, cleaning between initial and subsequent prints will clearly not be desired, and therefore one having ordinary skill in the art would not be motivated to clean between those prints.  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853